Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 9, 12-20 of prior U.S. Patent No. 10692426, respectively. This is a statutory double patenting rejection.
Claim 1 of instant application : An organic light-emitting diode (OLED) display comprising: a substrate; an active layer on the substrate, wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region; a first line extending in a first direction, wherein at least a portion of the first line overlaps the connecting region; a first transistor comprising a portion of the active layer between the first region and the second region; a second transistor comprising a portion of the active layer between the third region and the fourth region; an organic light emitting diode electrically coupled to the first transistor; and a capacitor comprising a first electrode and a second electrode over the first electrode, wherein the second electrode overlaps with at least an area of the first electrode, wherein at least a portion of the second electrode entirely overlaps an area in which the connecting region of the active layer and the first line are overlapped with each other.
Claim 1 of patent 10692426: An organic light-emitting diode (OLED) display comprising: a substrate; an active layer on the substrate, wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region; a first line extending in a first direction, wherein 
Claim 2 of instant application: The OLED display of claim 1, wherein the first electrode of the capacitor is between the first region and the second region in a plan view.
Claim 2 of patent 10692426: The OLED display of claim 21, wherein the first electrode of the capacitor is between the first region and the second region in a plan view.
Claim 3 of instant application: The OLED display of claim 2, wherein the second electrode of the capacitor is between a gate electrode layer and a source/drain electrode layer.
Claim 3 of patent 10692426: The OLED display of claim 22, wherein the second electrode of the capacitor is between a gate electrode layer and a source/drain electrode layer.
Claim 4 of instant application: The OLED display of claim 1, further comprising: a power line on the substrate and extending in the first direction, and -26-189913/411598-04872 wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and is configured to receive a first power voltage through the power line.
Claim 4 of patent 10692426: The OLED display of claim 21, further comprising: a power line on the substrate and extending in the first direction, and wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and is configured to receive a first power voltage through the power line.
Claim 5 of instant application: The OLED display of claim 1, further comprising: a first insulating layer on the substrate; and a second insulating layer on the first insulating layer, and wherein the second electrode of the capacitor is between a first insulating interlayer and a second insulating interlayer.
Claim 5 of patent 10692426: The OLED display of claim 21, further comprising: a first insulating layer on the substrate; and a second insulating layer on the first insulating layer, and wherein the second electrode of the capacitor is between a first insulating interlayer and a second insulating interlayer.
Claim 6 of instant application: The OLED display of claim 1, further comprising: a power line on the substrate and extending in the first direction, and wherein the first line is a data line and the second electrode of the capacitor is overlapped with the data line and the power line.
Claim 6 of patent 10692426: The OLED display of claim 21, further comprising: a power line on the substrate and extending in the first direction, and wherein the first line is 
Claim 7 of instant application: The OLED display of claim 6, wherein the second electrode of the capacitor is connected to a second electrode in an adjacent pixel in a second direction crossing the first direction.
Claim 7 of patent 10692426: The OLED display of claim 26, wherein the second electrode of the capacitor is connected to a second electrode in an adjacent pixel in a second direction crossing the first direction.
Claim 8 of instant application: The OLED display of claim 1, wherein the second electrode is formed across the connecting region.
Claim 9 of patent 10692426: The OLED display of claim 21, wherein the second electrode is formed across the connecting region.
Claim 9 of instant application: The OLED display of claim 1, wherein the first line is a data line, and the second transistor is connected to the data line through a contact hole.
Claim 12 of patent 10692426: The OLED display of claim 21, wherein the first line is a data line, and the second transistor is connected to the data line through a contact hole.
Claim 10 of instant application: The OLED display of claim 1, wherein the first line is a power line.
Claim 13 of patent 10692426: The OLED display of claim 21, wherein the first line is a power line.
Claim 11 of instant application: The OLED display of claim 1, further comprising: -27-189913/411598-04872 a gate insulation layer over the active layer; a first insulating interlayer over the first electrode; and a second insulating interlayer over the second electrode.
Claim 14 of patent 10692426: The OLED display of claim 21, further comprising: a gate insulation layer over the active layer; a first insulating interlayer over the first electrode; and a second insulating interlayer over the second electrode.
Claim 12 of instant application: The OLED display of claim 1, wherein the first line overlaps the third region of the active layer and is connected to the third region.
Claim 15 of patent 10692426: The OLED display of claim 21, wherein the first line overlaps the third region of the active layer and is connected to the third region.
Claim 13 of instant application: The OLED display of claim 1, wherein the active layer further comprises fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, and fourteenth regions.
Claim 16 of patent 10692426: The OLED display of claim 21, wherein the active layer further comprises fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, and fourteenth regions.
Claim 14 of instant application: The OLED display of claim 13, further comprising: a third transistor comprising the active layer between the fifth region and the sixth region; 
Claim 17 of patent 10692426: The OLED display of claim 36, further comprising: a third transistor comprising the active layer between the fifth region and the sixth region; a fourth transistor comprising the active layer between the seventh region and the eighth region; a fifth transistor comprising the active layer between the ninth region and the tenth region; a sixth transistor comprising the active layer between the eleventh region and the twelfth region; and a seventh transistor comprising the active layer between the thirteenth region and the fourteenth region, and wherein the connecting region is located between the first transistor, the second transistor, and the fifth transistor.
Claim 15 of instant application: The OLED display of claim 13, wherein tenth region is connected to the first region and the connecting region, wherein the second region is connected to the fifth region and the eleventh region, -28-189913/411598-04872 wherein the sixth region is connected to the eighth region, and wherein the twelfth region is connected to the fourteenth region.
Claim 18 of patent 10692426: The OLED display of claim 36, wherein tenth region is connected to the first region and the connecting region, wherein the second region is connected to the fifth region and the eleventh region, wherein the sixth region is connected to the eighth region, and wherein the twelfth region is connected to the fourteenth region.
Claim 17 of instant application: The OLED display of claim 1, further comprising: a power line on the substrate, a first power voltage being applied thereto, and wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and the contact hole is spaced apart from the first electrode of the capacitor in a plan view.
Claim 20 of patent 10692426: The OLED display of claim 21, further comprising: a power line on the substrate, a first power voltage being applied thereto, and wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and the contact hole is spaced apart from the first electrode of the capacitor in a plan view.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 18, U.S. Patent No. 10692426 claim 1 discloses an organic light-emitting diode (OLED) display comprising: a substrate; an active layer on the substrate, wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region; a first line extending in a first direction, wherein at least a portion of the first line overlaps the connecting region; a first transistor comprising a portion of the active layer between the first region and the second region; a second transistor comprising a portion of the active layer between the third region and the fourth region; an organic light emitting diode electrically coupled to the first transistor; and a capacitor comprising a first electrode and a second electrode over the first electrode, wherein the second electrode overlaps with at least an area of the first electrode, wherein at least a portion of the second electrode entirely overlaps an area in which the connecting region of the active layer and the first line are overlapped with each other. However, U.S. Patent No. 10692426 does not disclose the wherein a width in the first direction of a first portion of the second electrode that overlaps the first line is equal to a width in the first direction of a second portion of the second electrode that overlaps the first electrode.
Saito et al. discloses semiconductor device, part of the oxide semiconductor layer preferably overlaps with the second connection electrode. Further, it is preferable that the length of the third connection electrode in the channel width direction of the first transistor be substantially equal to the length of the first connection electrode in the channel width direction of the first transistor.

Regarding claim 19, U.S. Patent No. 10692426 claim 4 discloses The OLED display of claim 1, further comprising: a power line on the substrate and extending in the first direction, and wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and is configured to receive a first power voltage through the power line.
Regarding claim 20, U.S. Patent No. 10692426 claim 12 discloses The OLED display of claim 1, wherein the first line is a data line, and the second transistor is connected to the data line through a contact hole.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0055792) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection 
Regarding claim 1, Lee figs. 4, 6, discloses an organic light-emitting diode (OLED) display comprising: a substrate (see pars. 14, fig. 4, the OLED display includes a substrate); an active layer on the substrate (100), wherein the active layer comprises first, second, third, and fourth regions, wherein the first and fourth regions are connected to each other through a connecting region (see FIG. 4, the OLED display includes a substrate, an active pattern 100, as see the active pattern is connected); a first line extending in a first direction wherein at least a portion of the first line overlaps the connecting region  (see fig. 6, 9, the vertical direction from the bottom of the active pattern is going up and overlap at 150); a first transistor (TR1) comprising a portion of the active layer between the first region (on the left of TR1) and the second region (at R2); a second transistor (TR2) comprising a portion of the active layer between the third region (at R3) and the fourth region (at R4); an organic light emitting diode electrically coupled to the first transistor (see fig. 3, OLED and TR1); and a capacitor (see fig. 3, C1) comprising a first electrode and a second electrode over the first electrode (see fig. 9, first electrode 360, second electrode 375); wherein the second electrode overlaps with at least an area of the first electrode, wherein at least a portion of 
Regarding claim 2, discloses the OLED display of claim 1, wherein the first electrode of the capacitor is between the first region and the second region in a plan view (see fig. 4, first electrode 105 is between first region is at R2, and second region R2).
Regarding claim 3, Lee figs. 2, 9, discloses the OLED display of claim 2, wherein the second electrode of the capacitor is between a gate electrode layer and a source/drain electrode layer (FIG. 9, the OLED display 300 includes a substrate 305, an active pattern 310, a gate insulation layer 330, a sixth gate electrode 335, a first insulation interlayer 340, a second connection pattern 345, a third connection pattern 350, a second insulation interlayer 355, a first electrode 360, a pixel defining layer 365, an organic light-emitting layer 370, and a second electrode 375).
Regarding claim 4, Lee figs. 2, 9, discloses the OLED display of claim 1, further comprising: a power line on the substrate and extending in the first direction, and wherein the second electrode of the capacitor is coupled to a power line through a contact hole, and is configured to receive a first power voltage through the power line  (FIG. 9, the OLED display 300 includes a substrate 305, an active pattern 310, a gate insulation layer 330, a sixth gate electrode 335, a first insulation interlayer 340, a second connection pattern 345, a third connection pattern 
Regarding claim 5, Lee figs. 2, 9, discloses the OLED display of claim 1, further comprising: a first insulating layer on the substrate; and a second insulating layer on the first insulting layer, and wherein the second electrode of the capacitor is between a first insulating interlayer and a second insulating interlayer(FIG. 9, the OLED display 300 includes a substrate 305, an active pattern 310, a gate insulation layer 330, a sixth gate electrode 335, a first insulation interlayer 340, a second connection pattern 345, a third connection pattern 350, a second insulation interlayer 355, a first electrode 360, a pixel defining layer 365, an organic light-emitting layer 370, and a second electrode 375).
Regarding claim 6, Lee figs. 2, 9, discloses the OLED display of claim 1, further comprising: a power line on the substrate and extending in the first direction, and wherein the first line is a data line and the second electrode of the capacitor is overlapped with the data line and the power line (see fig. 6, pars. 127, 129, 131, 137).
Regarding claim 7, Lee figs. 2, 9, discloses the OLED display of claim 6, wherein the second electrode of the capacitor is connected to a second electrode in an adjacent pixel in a second direction crossing the first direction (see figs. 6, 9, The pixel defining layer 365 is formed on the second insulation interlayer 355 to cover the first electrode 360. The pixel defining layer 365 can be a relatively thick to sufficiently cover the first electrode 360.  The pixel defining layer 365 is partially etched to form an opening that exposes the first electrode 360. The organic light-emitting layer 370 is formed in the opening. The organic light-emitting layer 370 is formed on the first electrode 360 exposed by the opening. The second electrode 375 is formed on the pixel defining layer 365 and organic light-emitting layer 370).

Regarding claim 9, Lee figs. 6, 8, discloses the OLED display of claim 1, wherein the first line is a data line, and the second transistor is connected to the data line through a contact hole (see the data pattern 135 contacts the third region R3. For example, the data pattern 135 may contact the third region R3 through a first contact hole 165. In one example embodiment, the data pattern 135 receives the data signal DATA of FIG. 1. As a result, the data pattern 135 provides the data signal DATA to the third region R3 through the first contact hole 165).
Regarding claim 10, Lee figs. 6, 8, discloses the OLED display of claim 1, wherein the first line is a power line (see po1er line 140).
Regarding claim 11, Lee figs. 6, 8, discloses the OLED display of claim 1, further comprises a gate insulation layer over the active layer; a first insulating interlayer over the first electrode; and a second insulating interlayer over the second electrode (see FIG. 9, the OLED display 300 includes a substrate 305, an active pattern 310, a gate insulation layer 330, a sixth gate electrode 335, a first insulation interlayer 340, a second connection pattern 345, a third connection pattern 350, a second insulation interlayer 355, a first electrode 360, a pixel defining layer 365, an organic light-emitting layer 370, and a second electrode 375..
Regarding claim 12, Lee figs. 4, 6, 8, discloses the OLED display of claim 1, wherein the first line overlaps the third region of the active layer and is connected to the third region (see first line on the left, vertical line, overlaps the region at R3).
Regarding claim 13, Lee figs. 4, 6, 8, discloses the OLED display of claim 1, wherein the active layer further comprises fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, and fourteenth regions (see fig. 4, similar to R1-R14).

Regarding claim 15, Lee figs. 3, 6, 9, discloses the OLED display of claim 16, wherein tenth region (R10) is connected to the first region (R1) and the connecting region, wherein the second region (R2) is connected to the fifth region (R5) and the eleventh region (R11), wherein the sixth region (R6) is connected to the eighth region (R8), and wherein the twelfth region (R12) is connected to the fourteenth region (R14).
Regarding claim 16, Lee figs. 3, 6, 9, discloses the OLED display claim 1, wherein at least a portion of the active layer extends in parallel with the first line (fig. 6, line 140, active pattern 100).
Regarding claim 17, Lee figs. 3, 6, 9, discloses the OLED display claim 1, further comprising: a power line on the substrate (140), a first power voltage being applied thereto (pars. 37, 38), and wherein the second electrode (375) of the capacitor is coupled to a power line through a contact hole (170, 190), and the contact hole is spaced apart from the first electrode of the capacitor in a plan view (105, 190, 170).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623